Title: Decr. 14th. 1760.
From: Adams, John
To: 


       Hunt v. White. Complaint to Coll. Quincy—of a scandalous Lye, made and published to Hunts Damage.
       We appear before your Honour to complain of a very slanderous, and malicious Lye, made and published to our Damage. We complain of a Violation of the Law of this Province against Lying and Libelling. The Law runs thus.—If any Person &c. shall wittingly and willingly make or publish any Lye or Libel tending to the Defamation or Damage &c., make or Spread any false News or Reports &c., and being convicted before one or more Justices, he shall be fined &c. and find sureties.—The Legislature, knowing the quickness and Violence of human Passions saw the Tendency of the Publication of Lyes and false stories, concerning any Person, to raise his Resentment, and provoke him to break the Peace. They knew what a Provocation it was, to recur to Clubbs and fists and swords, the Remedies of Mohocks and Catabaws and to the utter Disturbance of the Peace of society. To prevent therefore the Mischifs and Distraction that might ensue from such Provocations and Resentment they enacted this Law—that Men injured in such a manner might instantly have recourse to a Majestrate and have the Lyar punished for his Malice, and bound to the Behaviour. Now We complain of the Publication of such a Lye—and if we can shew that the Defendant has published such a Lye, i.e. any tending to our Defamation or Damage, that he has spread a false Report, with Intent to abuse us and deceive others, we shall expect your Honours will convict of a breach of this Law, fine him, as this Law directs, and bind him to his good Behaviour. In order to this, I beg leave to lay open as concisely as I can, the previous Facts, which gave Occasion to use the force of the Province Law to this Lye, this false story.
       Mr. Hunt, it seems sometime after last Thanksgiving Day, made his application to Mr. Justice Dyer, for a Warrant to search for stolen goods. The Justice administered an oath to him and he swore that on the Night after last Thanksgiving Day, his House was broken and 17£ of Money stolen from his Chest. A Warrant of search was granted and dilligent search was made, but the Money not found. This opportunity it seems, Captn. White took to raise and spread a Lye.—I must be excused, for using these Expressions. The Law has pointed them out to me, and they are the properest that can be found.—A Lye, that has a Tendency, totally and irretrievably to ruin Mr. Hunts Character, to destroy all Confidence in his Probity, to expose him to an infamous Punishment, and to make him avoided as a Pest to Society.
       He seems to have made it his Business to ramble about, and publish his Tale to every Man he saw almost both in Weighmouth and Braintree. To one man He says Hunt never lost any Money. To another He stole his Money himself. To a third he enters into a pretended Proof of his story and says—Hunt said in Boston, on Thanksgiving Day Night, which was before his Money was stolen as he swore to Justice Dyer, had told People the story to which he afterwards swore. To another he is more Particular, and says Mr. Ballard of Boston told me, the morning after Thanksgiving, that Hunt told him of the Breach of his House and the Loss of his money the Night before.—Now this we say is the Lye. We never told Mr. Ballard so and Mr. Ballard never told him so. And we say it has a tendency to our Defamation and Damage. If these stories should be believed, every Man will believe us guilty not only of a fraudulent, lying Disposition, but of Perjury. And if the world should believe us guilty of Perjury we are undone, for ever. We shall be dispised. We shall be detested. No man will have the least Confidence in us. We must become Vagabonds upon Earth. I pray the Witnesses may be sworn to prove what we say.
       The Crime that is implicitly charged upon the Complainant, is Perjury. What is Perjury? Is it not the worst of Crimes? Is it not, a open deliberate Defyance of Heaven and Earth? Is it not a Challenge of divine Vengence, and a Contemt of all the Infamy and Misery of three of the most severe of civil Punishments? Is it not a Crime that carries with it the last Degree of Reproach? It does not indeed strip a Man of the Protection of Society? We cannot, lawfully, hunt down and kill a Perjured Person. But does it not strip us of all the Priviledges of society? Does it not disable us to testify, as Witness on all occasions? Does it not prevent all the World from believing and trusting us?
       The Foundation of this Law, is the Tendency of such scandalous stories to the Disturbance of the Peace. The Legislature knew the quickness and Violence of Mens Resentment.
      